Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION

                                               No. 04-20-00566-CV

                      IN THE INTEREST OF A.H., A.W., and A.L.W., Children

                       From the 285th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019-PA-02438
                            Honorable Linda A. Rodriguez, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 7, 2021

AFFIRMED; MOTION TO WITHDRAW DENIED

           Mother J.W. 1 appeals the trial court’s order terminating her parental rights to her children

A.W. and A.L.W. 2 Mother’s court-appointed counsel filed a motion to withdraw and a brief

representing that she conducted a professional evaluation of the record and determined there are

no arguable grounds to be raised on appeal. The brief satisfies the requirements of Anders v.

California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam)

(recognizing Anders procedure applies in parental termination appeals). Counsel also certified

that she sent a copy of the brief and the motion to withdraw to Mother, informed her of the right



1
 To protect the identity of the minor children, we refer to the parties by fictitious names, initials, or aliases. See TEX.
FAM. CODE ANN. § 109.002(d); TEX. R. APP. P. 9.8(b)(2).
2
 A.H. turned 18 years old during the pendency of the case and the Texas Department of Family and Protective Services
was dismissed as her managing conservator.
                                                                                     04-20-00566-CV


to review the record and file her own brief, and provided Mother with a form motion to request

access to the record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); In re

A.L.H., No. 04-18-00153-CV, 2018 WL 3861695, at *2 (Tex. App.—San Antonio Aug. 15, 2018,

no pet.). This court issued an order setting the deadlines for Mother to request the record and file

a pro se brief. Mother did not request the record or submit a pro se brief.

       After reviewing the record and counsel’s brief, we agree that there are no meritorious issues

to be raised and the appeal is frivolous. Accordingly, we affirm the trial court’s order. We deny

counsel’s motion to withdraw because she does not assert any ground for withdrawal other than

her conclusion that the appeal is frivolous. In re P.M., 520 S.W.3d at 27-28 (holding counsel’s

obligations in parental termination cases extend through the exhaustion or waiver of all appeals,

including the filing of a petition for review in the Texas Supreme Court).

                                                  Liza A. Rodriguez, Justice




                                                -2-